TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00045-CR
NO. 03-05-00046-CR




John Stangel, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NOS. D1-DC-2004-205792 & D1-DC-2004-205793
HONORABLE JON N. WISSER, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
John Stangel seeks to appeal from judgments of conviction for evading arrest and
burglary of a building.  The trial court has certified, and the record confirms, that these are plea
bargain cases and Stangel has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeals are
dismissed.  See id. rule 25.2(d).
 
 
                                                __________________________________________
                                                David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   February 17, 2005
Do Not Publish